Title: To Benjamin Franklin from James Longwell et al., 4 April 1779
From: Longwell, James
To: Franklin, Benjamin


Hond. Sir
Calais Prison April 4th. 1779
I Hope you will Excuse my freedom of troubling you with these few lines as I Have Been in this Prison Ever since the first day of January and have aplied to the Comissary here for to get me my Releasment but all in Vain my name is James Longwell an american was born in the Upper part of Merryland Joining Chester & newcastle County and did Belong to the Oliver Cromwell Privateer and fitted out a Phildelphia Captn. Carter Commanr. and was taken by the bever Sloop Captn. Jones in the West Indias and sent to England as a Prisioner but I Being Ill was sent to St. Thomas’s Hospital from which I Made my Escape and Hearing that There was a fleet of ships Going to America in the Victualing trade I Entered on board of the Amphitrite with a View of getting Home to my Native Country but unfortunately was Cast on the Calais Shore January the first and Ever since that time been in Prison. Honord. Sir I hope you will as it is in your Power alone to Procure me my Liberty and send me to my Native Country once more. Hond. Sir Likewise there is two more Americans besides my self there names are Jacob Good & Willm. Griffiths. Sir I Hope you will be so kind as to Send a answer as soon as possible and we will be in Duty bound and Ever Pray
James LongwellJacob Good.Willm. Griffiths
 
Addressed: To / Dr. Franklin / American Agent at / Paris / France
